In a “special proceeding”, inter alia, to “[v]acate the second decretal paragraph of the Findings and Judgment” of divorce of the Supreme Court, Suffolk County, dated April 17, 1975, George Thomas Lee, Jr., appeals from an order of the Supreme Court, Suffolk County (McCarthy, J.), dated August 11, 1980, which denied his application. Order affirmed, without costs or disbursements (see Reeves v Reeves, 57 AD2d 661). We note that subdivision a of section 232 of the Domestic Relations Law was amended by the Laws of 1978 (ch 528, § 6) so as to provide that in an action for divorce, if the complainant is not “personally served” with the summons, in addition to the summons stating “ ‘Action for a divorce’ ”, it “shall specify the nature of any ancillary relief demanded.” This amendment, however, did not become effective until January 1, 1979. The summons at bar was served sometime prior to the 1975 divorce judgment. Titone, J.P., Gulotta, Cohalan and O’Connor, JJ., concur.